Citation Nr: 1646543	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  09-22 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

1.  Entitlement to service connection for a back disability 

2.  Entitlement to an increased rating in excess of 10 percent for a Traumatic Brain Injury (TBI), for the period beginning on October 23, 2008.

3.  Entitlement to an increased rating in excess of 10 percent for a TBI from June 7, 2006 to October 23, 2008.

4.  Entitlement to a total disability rating due to individual unemployability (TDIU). 

5.  Entitlement to a separate rating for migraine headaches as a residual of TBI.

6.  Entitlement to special monthly compensation for aid & attendance/housebound status

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran is from the World War II Era who served on active duty from April 1944 to May 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2007, July 2011, and February 2013 rating decisions of the Detroit, Michigan Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board finds that the Veteran's appeal for an increased rating for a skull fracture with headaches may be reasonably understood to include symptoms of headaches and the separate rating for migraine and tension headaches may be considered to be part and parcel of that increased rating appeal.

In July 18, 2016, the Veteran presented sworn testimony during a Video Conference Board hearing in Detroit, Michigan, which was presided over by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an increased rating in excess of 10 percent for a TBI from June 7, 2006 to October 23, 2008 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, his back disability to include syringomyelia is more likely than not related to the fall incurred in service.

2.  From October 23, 2008, the Veteran's TBI residuals consisting of cognitive impairment and subjective complaints are ratable as "total."

3. The Veteran first raised the issue of entitlement to TDIU in his April 19, 2011 claim. 

4. As the Veteran has been granted a 100 percent rating for his TBI from October 23, 2008, the issue of entitlement to TDIU from is moot.

5.  Headache symptoms of the Veteran's TBI are very frequently completely prostrating with prolonged attacks productive of severe economic inadaptability

6.  The evidence of record establishes that the appellant was in the need of the aid and attendance of another person.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability are met.  38 U.S.C.A. § 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  From October 23, 2008, the criteria for a rating of 100 percent rating for residuals of a TBI is met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code (Code) 8045 (2015).

3.  Entitlement to a TDIU is moot.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2015).

4.  The criteria for a separate rating of 50 percent for migraine headaches as associated with TBI are met.  38 U.S.C.A. §§ 1101, 1110, 1137 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 4.124a (2015).

5.  The criteria for special monthly compensation (SMC) based on the need for aid and attendance have been met.  38 U.S.C.A. §§ 1114, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326, 3.350, 3.351, 3.352 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision for an increased rating in excess of 10 percent for a TBI, service connection for a back disability, and SMC for aid and attendance, further assistance is unnecessary to aid the Veteran in substantiating his claims. Further, because the issue of entitlement to TDIU is moot given the below grants of a total schedular rating for the Veteran's TBI with SMC, any notice errors that may be alleged are harmless.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims decided herein.

Merits - Back disability

The Veteran provided a May 2008 letter from his treating Neurologist E. B. G. M.D. Ph.D.  This letter in pertinent part provides a diagnosis of the Veterans back disability as syringomyelia.  He further opined, after providing background information on the Veteran's specific situation, that "[The Veteran's] syringomyelia is more likely than not related to the fall he had in the service..."  The Veteran's service treatment records detail that the Veteran suffered a fall in service.  In a May 1944 Operation Report, a Department of Defense clinician wrote: "fall from balcony in gymnasium."  The Veteran in a January 2007 letter details that he fell from a rope 25 feet up onto a hardwood floor.  In sum, the evidence demonstrates that the Veteran has established all three elements of service connection: a present disability identified as syringomyelia of the back, an in-service incurrence in the form of a fall from 25 feet onto a hardwood floor, and a nexus provided by his treating neurologist Dr. E.B.G. M.D. Ph.D.  As all the requirements for service connection for back disability have been met, the Board finds that service connection for a low back disability is granted.

Increased Ratings

Disability ratings are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

The Veteran's entire history is considered when assigning disability ratings.  38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  A review of the recorded history of a disability is necessary in order to make an accurate rating.  38 C.F.R. §§ 4.2, 4.41 (2015).  The regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  Francisco v. Brown, 7 Vet.  App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Migraine Rating Criteria

The Board in review of the Veteran's claims file and clinical evidence has determined that a separate rating is warranted to address headache component of his TBI.  See 38 C.F.R. § 4.124a; Diagnostic Code (DC) 8045: Note (1) (If the manifestations are clearly separable, assign a separate evaluation for each condition).

Headaches are evaluated under Diagnostic Code 8100, which governs migraine headaches.  Diagnostic Code 8100 provides that a 50 percent rating is warranted for headaches with very frequently completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent rating is warranted for headaches with characteristic prostrating attacks occurring on average once a month over the last several months.  A 10 percent rating is warranted for headaches with characteristic prostrating attacks averaging one in two months over the last several months.  A noncompensable rating is warranted for headaches with less frequent attacks.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015). 

Merits - Migraine

Upon review of the evidence, the Board finds that a 50 percent rating for migraine headaches is supported.  The Board finds the Veteran's testimony on this matter to be credible and competent, regarding reports of symptomology.  The Veteran in his July 2016 hearing testified that his headaches began shortly after the incident, occurred three to four times a week, and are of such severity that he must lie down in a dark room and sleep them off.  In sum, three to four times a week the Veteran is incapacitated and must lie down in a dark room because of his migraines.  The examination provided to the Veteran in April 2010 supports the 50 percent rating for migraines.  The examiner found that the Veteran's headaches lasted four to five hours and he experienced them daily from the time of his initial injury.  He also noted that these headaches were only abated when the Veteran was able to lie down with his eyes closed.  The Board finds that this evidence from the VA examiner corroborates the Veteran's testimony and have clearly demonstrated that the Veteran's headaches produce severe economic inadaptability due to their frequency, duration, and severity.  As such, The Veteran's headaches warrant a 50 percent rating from October 23, 2008, the date of change in rating for TBIs.  

TBI - Rating Criteria

There are three main areas of dysfunction listed that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  VA is to evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."  Id. 

Subjective symptoms may be the only residual of a traumatic brain injury or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of a traumatic brain injury, whether or not they are part of cognitive impairment, are to be evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."  However, VA is to separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table.  Id. 

VA is to evaluate emotional/behavioral dysfunction under 38 C.F.R. § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, emotional/behavioral symptoms are to be evaluated under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified."  Id. 

VA is to evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of a traumatic brain injury.  For residuals not listed in 38 C.F.R. § 4.124a, Diagnostic Code 8045, that are reported on an examination, VA is to evaluate each condition under the most appropriate diagnostic code.  Each condition is to be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combined under 38 C.F.R. § 4.25  the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id. 

The table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" contains 10 important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  A 100 percent evaluation is assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the overall percentage evaluation is assigned based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, a 70 percent evaluation is assigned if 3 is the highest level of evaluation for any facet.

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

 Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet. 

Note (4): The terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of a traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.

Merits - TBI

In reviewing the evidence, the Board finds that the record supports an increased rating for the Veteran's TBI to a 100 percent.  
At his hearing, the Veteran testified and demonstrated symptoms of memory loss. These symptoms were also detailed in the April 2010 VA examination wherein the examiner noted the Veteran's inability to prudently handle payment, to know the amounts of his monthly bills, and to manage his personal finances.  Although the examiner stated that the Veteran's memory impairment was not related to his TBI; he contradicted this assertion by listing the Veteran's memory impairment under the heading "Problems Associated with Diagnosis." Given the overall evidence, the Board finds that it is appropriate to consider all manifestations the Veteran presents with regard to memory loss as part of the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996)).

Turning now to the criteria for rating TBI and the Veteran's capacity, the Board notes that the "Memory, attention concentration, executive functions" of the TBI criteria states that for a total rating that there must be objective evidence on testing of severe impairment of memory attention, concentration, or executive functions resulting in severe functional impairment.  As noted above, the April 2010 VA examiner noted that the Veteran does not know the amount of his benefit, does not have the capacity to prudently handle his payments, does not know the amount of his bills, and is unable to handle his money and pay bills.  The examiner went on to conclude that the Veteran was not capable of managing his personal financial affairs, could not remember information, and could not travel beyond his current domicile.  He further noted that the Veteran's impairment had been present for at least 15 years.  

At the hearing, the Veteran demonstrated an inability to concentrate enough to answer questions presented by the undersigned Veterans Law Judge.  He was easily confused and could not understand simple questions.  The conclusion by the examiner, and the evidence presented at the hearing, both demonstrate that the Veteran has severe impairment of memory, and attention concentration, and executive function.  As such, the Board finds that the Veteran's TBI warrants a total 100 percent rating under 38 C.F.R. § 4.124a , Diagnostic Code 8045, for the period beginning on October 23, 2008, the date of change in the schedular rating criteria for TBIs became effective.  38 C.F.R. § 4.124a, Diagnostic Code 8045; Note (5) (in no case will the award be effective before October 23, 2008.) 

With regard to the period prior to October 23, 2008, the Board finds that there is outstanding evidence that must be obtained before a determination can be made as to the appropriate rating to be assigned for the Veteran's TBI under the regulations in effect for this time frame. Thus, this issue is addressed in the Remand section of this decision below.

SMC Based on the Need for Aid and Attendance

The Veteran contends that his service-connected disabilities render him in need of regular aid and attendance of another person. 

Special monthly compensation based on the need for aid and attendance of another is payable when the veteran, due to service-connected disability, is so helpless as to be in need of regular aid and attendance.  See 38 U.S.C.A. § 1114 (l); see also 38 C.F.R. § 3.350 (b).  Pursuant to 38 C.F.R. § 3.352 (a), the following criteria are to be considered for determining whether a claimant is in need of the regular aid and attendance of another person: (1) the inability of the claimant to dress himself or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliance which, by reason of the particular disability, cannot be done without aid; (3) the inability of the claimant to feed himself through the loss of coordination of the upper extremities or through extreme weakness; (4) the inability to attend to the wants of nature; or, (5) a physical or mental incapacity that requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his or her daily environment. 

A veteran need show only one of the enumerated factors identified in 38 C.F.R. § 3.352 (a) to establish entitlement to aid and attendance.  Turco v. Brown, 9 Vet. App. 222, 224 (1996). Moreover, it is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  See id.  The performance of the necessary aid and attendance service by a relative of the claimant or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352 (c). 

The Board finds that SMC for aid and attendance is warranted because the evidence shows that the Veteran has a physical and mental incapacity that requires care and assistance on a regular basis to protect the him from the hazards or dangers incident to his or her daily environment.  The Veteran is service connected for a back disability, headaches, and TBI.  In the April 2010 VA examination, the examiner noted that the Veteran was unable to dress, undress, or bath himself without assistance.  Furthermore, in light of the Veteran's now service-connected back disability, the VA examiner's opinion as to the impact of this disability on his functioning is particular significant. He stated, "in view of his service connected lumbar spine condition/ ataxic gait / dysequilibrium, [the Veteran] is likely to benefit from aid from another person to keep his home free of hazard and him from hazards of his environment and perform the function required for everyday living to reduce risk of injury to himself."  

As noted above, it is not required that all of the disabling conditions enumerated in the provisions of 38 C.F.R. § 3.352(a) exist to establish eligibility for aid and attendance, so long as at least one of the enumerated factors are present.  Thus, based on the evidence presented above, resolving all reasonable doubt in the Veteran's favor, the Board finds that SMC based on the need for regular aid and attendance is warranted.  As SMC based on aid and attendance is a greater benefit than SMC at the housebound rate, the issue of entitlement to the later benefit is moot.  Cf. 38 U.S.C.A. § 1114 (l), 38 U.S.C.A. § 1114 (s). 

TDIU-Moot

The Veteran filed for TDIU on April 19, 2011, no prior formal or informal claim appears to be of record.  The Veteran has been awarded a 100 percent schedular rating for his TBI from October 23, 2008.  The United States Court of Appeals for Veterans Claims (Court) has recognized that a 100 percent rating under the Schedule for Rating Disabilities means that a Veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990).  Thus, if VA has found a veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that veteran totally disabled on any other basis.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where 100 percent scheduler rating was awarded for the same period).  Thus, the Veteran's claim for a TDIU is moot as he has been awarded a 100 percent rating for the entirety of the period where TDIU was under appeal.


ORDER

The claim of entitlement to service connection for a back disability is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.

From October 23, 2008, entitlement to a rating of 100 percent for a TBI is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.

The claim of entitlement to TDIU is dismissed.

Entitlement to a 50 percent rating for the headaches residuals of a TBI is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.

Entitlement to special monthly compensation based on the need for aid and attendance is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.





REMAND

Regretfully, further development is necessary before adjudication of the Veteran's claim for an increased rating for a TBI prior to October 23, 2008 can be accomplished.  The Board notes that the Veteran first filed his claim for an increased rating in excess of 10 percent for a TBI on June 7, 2006.  Notably, the rating criteria for TBI under 38 C.F.R. § 4.124a, Diagnostic Code 8045, were changed effective October 23, 2008.  The rating criteria prior to the amendment were much stricter and required a diagnosis of multi-facet dementia before a rating in excess of 10 percent could be awarded.  The Board notes that the Veteran's VA treatment records have been collected from February 2, 1998 to January 2007.  However, there is clear evidence that the Veteran had treatment following January 2007 based on his testimony at his July 2016 hearing.  The Board notes that evidence of multi-facet dementia may be included in these VA treatment records and before adjudication can take place the appropriate measures must be taken to acquire and associate these VA treatment records with the file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his disabilities.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

Regardless of the Veteran's response all VA treatment records from January 2007 to present from the VA Medical Center (VAMC) in Detroit Michigan, should be obtained and associated with the claims file.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159.

2.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issue of an increased rating for TBI from June 7, 2006 to October 23, 2008.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).    





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


